


Exhibit 10.1
POST HOLDINGS, INC.
2016 LONG-TERM INCENTIVE PLAN
1.Establishment and Purpose. Post Holdings, Inc. hereby establishes, effective
January 28, 2016, an incentive compensation plan known as the “Post Holdings,
Inc. 2016 Long-Term Incentive Plan.” The purposes of the Plan are to attract,
retain, and motivate Participants (as defined herein) by offering such
individuals opportunities to realize stock price appreciation, by facilitating
stock ownership, and/or by rewarding them for achieving a high level of
performance.
2.Definitions. The capitalized terms used in this Plan have the meanings set
forth below.
(a)“Affiliate” means any corporation that is a Subsidiary of the Company and,
for purposes other than the grant of Incentive Stock Options, any limited
liability company, partnership, corporation, joint venture, or any other entity
in which the Company or any such Subsidiary owns an equity interest.
(b)“Agreement” means a written agreement, contract, certificate or other
instrument or document (which may be transmitted electronically to any
Participant) evidencing the terms and conditions of an Award in such form (not
inconsistent with this Plan) as the Committee approves from time to time,
together with all amendments thereof, which amendments may be made unilaterally
by the Company (with the approval of the Committee) unless such amendments are
deemed by the Committee to be materially adverse to the Participant and are not
required as a matter of law.
(c)“Associate” means any full-time or part-time employee (including an officer
or director who is also an employee) of the Company or an Affiliate. Except with
respect to grants of Incentive Stock Options, “Associate” shall also include any
Non-Employee Director serving on the Company’s Board of Directors or any
consultant or advisor to the Company or an Affiliate. References in this Plan to
“employment” and related terms (except for references to “employee” in this
definition of “Associate” or in Section 7(a)(i)) shall include the providing of
services as a Non-Employee Director, consultant or advisor.
(d)“Award” means a grant made under this Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares or any Other Award, whether singly, in combination or in tandem.
(e)“Board” means the Board of Directors of the Company.
(f)“Cause” shall mean with respect to a Participant (other than a Non-Employee
Director), except as otherwise provided in an Agreement, (i) the commission of,
or plea of guilty or no contest to, a felony or a crime involving moral
turpitude or the commission of any other act involving willful malfeasance or
fiduciary breach with respect to the Company or an Affiliate, (ii) conduct that
results in or is reasonably likely to result in harm to the reputation or
business of the Company or any of its Affiliates, (iii) gross negligence or
willful misconduct with respect to the Company or an Affiliate, (iv) the
material failure to perform duties, (v) the willful failure to perform duties
with the Company or an Affiliate or the willful engaging in conduct which is
injurious to the Company or an Affiliate, or (vi) violation of state or federal
securities laws. “Cause” shall mean with respect to a Participant who is a
Non-Employee Director, except as otherwise provided in an Agreement, a
determination by a majority of the disinterested Board members that the Director
has engaged in any of the following: (i) malfeasance in office; (ii) gross
misconduct or neglect; (iii) false or fraudulent misrepresentation inducing the
Director’s appointment; (iv) willful conversion of corporate funds; or (v)
repeated failure to participate in Board meetings on a regular basis despite
having received proper notice of the meetings in advance. The Committee, in its
sole discretion, shall determine the effect of all matters and questions
relating to whether a Participant has been discharged for Cause. For purposes of
this definition of “Cause,” the term “Affiliate” shall include all such entities
provided for in the definition of such term and any Parent or Subsidiary of the
Company.
(g)“Change in Control” shall mean any of the following:
(i)Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board.
(ii)More than 50% of the (x) combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (“Outstanding Company Voting Securities”) or (y) the then outstanding
Shares of Stock (“Outstanding Company Common Stock”) is directly or indirectly
acquired or beneficially owned (as defined in Rule 13d-3 under the Exchange Act,
or any successor rule thereto) by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), provided, however,
that the following acquisitions and beneficial ownership shall not constitute
Changes in Control pursuant to this paragraph 2(g)(ii);
(A)any acquisition or beneficial ownership by the Company or a Subsidiary, or

1

--------------------------------------------------------------------------------




(B)any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by the Company or one of more of its
Subsidiaries.
(iii)Consummation of a reorganization, merger, share exchange or consolidation
(a “Business Combination”), unless in each case following such Business
Combination;
(A)all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or other governing body, as the case may
be, of the entity resulting from such Business Combination (including, without
limitation, an entity that as a result of such transaction owns the Company
through one or more subsidiaries);
(B)no individual, entity or group (excluding any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors or other governing body of the entity
resulting from such Business Combination, except to the extent that such
individual, entity or group owned more than 50% of the Outstanding Company
Common Stock or Outstanding Company Voting Securities prior to the Business
Combination; and
(C)at least a majority of the members of the board of directors or other
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, approving such Business Combination.
(iv)The Company shall sell or otherwise dispose of all or substantially all of
the assets of the Company (in one transaction or a series of transactions).
(v)The shareholders of the Company shall approve a plan to liquidate or dissolve
the Company and the Company shall commence such liquidation or dissolution of
the Company.
Notwithstanding the foregoing, a Change in Control shall not include
transactions commonly known as Reverse Morris Trust transactions.
Notwithstanding anything herein to the contrary, an event described herein shall
be considered a Change in Control hereunder only if it also constitutes a
“change in control event” under Section 409A of the Code, to the extent
necessary to avoid the adverse tax consequences thereunder.
(h)“Change in Control Date” shall mean, in the case of a Change in Control
defined in clauses (i) through (iv) of the definition thereof, the date on which
the event is consummated, and in the case of a Change in Control defined in
clause (v) of the definition thereof, the date on which the Company shall
commence such liquidation or dissolution.
(i)“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor statute. Any reference to a section of the Code
shall be deemed to include a reference to any regulations promulgated
thereunder.
(j)“Committee” means the committee of directors appointed by the Board to
administer this Plan. In the absence of a specific appointment, “Committee”
shall mean the Compensation Committee of the Board.
(k)“Company” means Post Holdings, Inc., a Missouri corporation, or any successor
to all or substantially all of its businesses by merger, consolidation, purchase
of assets or otherwise.
(l)“Disability” means, except as otherwise provided in an Agreement, that the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months, provided, however, for purposes of
determining the term of an Incentive Stock Option, the term Disability shall
have the meaning ascribed to it under Section 22(e)(3) of the Code. The
determination of whether an individual has a Disability shall be determined
under procedures established by the Committee. Except in situations where the
Committee is determining Disability for purposes of the term of an Incentive
Stock Option within the meaning of Section 22(e)(3) of the Code, the Committee
may rely on any determination that a Participant is disabled for purposes of
benefits under any long-term disability plan maintained by the Company or any
Affiliate

2

--------------------------------------------------------------------------------




in which a Participant participates, provided that the definition of disability
applied under such disability plan meets the requirements of a Disability in the
first sentence hereof.
(m)“Exchange Act” means the Securities Exchange Act of 1934, as amended;
“Exchange Act Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act or any successor regulation.
(n)“Fair Market Value” as of any date means, unless otherwise expressly provided
in this Plan:
(i)(A) the closing sales price of a Share on the composite tape for New York
Stock Exchange (“NYSE”) listed shares, or if Shares are not quoted on the
composite tape for NYSE listed shares, on the Nasdaq Global Select Market or any
similar system then in use or, (B) if clause (i)(A) is not applicable, the mean
between the closing “bid” and the closing “asked” quotation of a Share on the
Nasdaq Global Select Market or any similar system then in use, or (C) if the
Shares are not quoted on the NYSE composite tape or the Nasdaq Global Select
Market or any similar system then in use, the closing sale price of a Share on
the principal United States securities exchange registered under the Exchange
Act on which the Shares are listed, in any case on the specified date, or, if no
sale of Shares shall have occurred on that date, on the immediately preceding
day on which a sale of Shares occurred, or
(ii)if clause (i) is not applicable, what the Committee determines in good faith
to be 100% of the fair market value of a Share on that date.
In the case of any Option, if such determination of Fair Market Value is not
consistent with the then current regulations of the Secretary of the Treasury,
Fair Market Value shall be determined in accordance with said regulations. The
determination of Fair Market Value shall be subject to adjustment as provided in
Section 13(f) hereof.
(o)“Good Reason” means, except as otherwise provided in an Agreement, the
occurrence of one or more of the following, which circumstances are not remedied
by the Company within thirty (30) days after its receipt of a written notice
from the Participant describing the applicable circumstances (which notice must
be provided by the Participant within 90 days after the Participant’s knowledge
of the applicable circumstances): (i) a material diminution in a Participant’s
duties and responsibilities, (ii) a material decrease in a Participant’s base
salary or bonus opportunity, or (iii) a geographical relocation of the
Participant’s principal office location by more than fifty (50) miles, in each
case, without written consent; provided that in each case, the Participant must
actually terminate his or her employment within thirty (30) days following the
Company’s thirty (30)-day cure period specified herein.
(p)“Incentive Stock Option” means any Option designated as such and granted in
accordance with the requirements of Section 422 of the Code or any successor to
such section.
(q)“Incumbent Board” means the group of directors consisting of (i) those
individuals who, as of the effective date of the Plan, constituted the Board;
and (ii) any individuals who become directors subsequent to such effective date
whose appointment, election or nomination for election by the shareholders of
the Company was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board. The Incumbent Board shall exclude any individual
whose initial assumption of office occurred (i) as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person (other than a solicitation of proxies by the Incumbent Board)
or (ii) with the approval of the Incumbent Board but by reason of any agreement
intended to avoid or settle a proxy contest.
(r)“Non-Employee Director” means a member of the Board who is a “non-employee
director,” as defined by Exchange Act Rule 16b-3.
(s)“Non-Qualified Stock Option” means an Option other than an Incentive Stock
Option.
(t)“Option” means a right to purchase Stock (or, if the Committee so provides in
an applicable Agreement, Restricted Stock), including both Non-Qualified Stock
Options and Incentive Stock Options granted under Section 7 hereof.
(u)“Other Award” means an Award of Stock, an Award based on Stock other than
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
Performance Shares, or a cash-based Award granted under Section 11 hereof.
(v)“Outside Director” means a member of the Board who is an “outside director”
within the meaning of Section 162(m) of the Code.
(w)“Parent” means a “parent corporation,” as that term is defined in Section
424(e) of the Code, or any successor provision.

3

--------------------------------------------------------------------------------




(x)“Participant” means an Associate to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who validly holds an outstanding
Award.
(y)“Performance Criteria” means performance goals relating to certain criteria
as further described in Section 12 hereof.
(z)“Performance Period” means one or more periods of time, as the Committee may
select, over which the attainment of one or more performance goals will be
measured for the purpose of determining which Awards, if any, are to vest or be
earned.
(aa)“Performance Shares” means a contingent award of a specified number of
Performance Shares or Units granted under Section 9 hereof, with each
Performance Share equivalent to one or more Shares or a fractional Share or a
Unit expressed in terms of one or more Shares or a fractional Share, as
specified in the applicable Agreement, a variable percentage of which may vest
or be earned depending upon the extent of achievement of specified performance
objectives during the applicable Performance Period.
(bb)    “Plan” means this 2016 Long-Term Incentive Plan, as amended and in
effect from time to time.
(cc)    “Restricted Stock” means Stock granted under Section 10 hereof so long
as such Stock remains subject to one or more restrictions.
(dd)    “Restricted Stock Units” means Units of Stock granted under Section 10
hereof.
(ee)    “Retirement” shall mean, except as otherwise provided in an Agreement, a
voluntary termination of employment after attainment of age 65.
(ff)    “Share” means a share of Stock.
(gg)    “Stock” means the Company’s common stock, $0.01 par value per share (as
such par value may be adjusted from time to time) or any securities issued in
respect thereof by the Company or any successor to the Company as a result of an
event described in Section 13(f).
(hh)    “Stock Appreciation Right” means a right, the value of which is
determined relative to appreciation in value of Shares pursuant to an Award
granted under Section 8 hereof.
(ii)    “Subsidiary” means a “subsidiary corporation,” as that term is defined
in Section 424(f) of the Code, or any successor provision.
(jj)    “Successor” with respect to a Participant means, except as otherwise
provided in an Agreement, the legal representative of an incompetent Participant
and, if the Participant is deceased, the legal representative of the estate of
the Participant or the person or persons who may, by bequest or inheritance, or
under the terms of an Award or forms submitted by the Participant to the
Committee under Section 13(h) hereof, acquire the right to exercise an Option or
Stock Appreciation Right or receive cash and/or Shares issuable in satisfaction
of an Award in the event of a Participant’s death.
(kk)    “Term” means the period during which an Option or Stock Appreciation
Right may be exercised or the period during which the restrictions placed on
Restricted Stock or any other Award are in effect.
(ll)    “Unit” means a bookkeeping entry that may be used by the Company to
record and account for the grant of Stock, Units of Stock, Stock Appreciation
Rights and Performance Shares expressed in terms of Units of Stock until such
time as the Award is paid, canceled, forfeited or terminated. No Shares will be
issued at the time of grant, and the Company will not be required to set aside a
fund for the payment of any such Award.
Except when otherwise indicated by the context, reference to the masculine
gender shall include, when used, the feminine gender and any term used in the
singular shall also include the plural.
3.
Administration.

(a)Authority of Committee. The Committee shall administer this Plan or delegate
its authority to do so as provided herein or, in the Board’s sole discretion or
in the absence of the Committee, the Board shall administer this Plan. Subject
to the terms of the Plan, the Committee’s charter and applicable laws, and in
addition to other express powers and authorization conferred by the Plan, the
Committee shall have the authority:
(i)to construe and interpret the Plan and apply its provisions;

4

--------------------------------------------------------------------------------




(ii)to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;
(iii)to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;
(iv)to determine when Awards are to be granted under the Plan and the applicable
grant date;
(v)from time to time to select, subject to the limitations set forth in this
Plan, those Participants to whom Awards shall be granted;
(vi)to determine the number of shares of Stock or the amount of cash to be made
subject to each Award, subject to the limitations set forth in this Plan;
(vii)to determine whether each Option is to be an Incentive Stock Option or a
Non-Qualified Stock Option;
(viii)to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Agreement relating to such grant;
(ix)to determine the target number of Performance Shares to be granted pursuant
to an Award of Performance Shares, the performance measures that will be used to
establish the performance goals, the performance period(s) and the number of
Performance Shares earned by a Participant;
(x)to designate an Award (including a cash bonus) as a performance compensation
Award and to select the performance criteria that will be used to establish the
performance goals;
(xi)to amend any outstanding Awards; provided, however, that if any such
amendment materially impairs a Participant’s rights or materially increases a
Participant’s obligations under his or her Award, such amendment shall also be
subject to the Participant’s consent, unless such amendment is required by law;
(xii)to determine whether, to what extent and under what circumstances Awards
may be settled, paid or exercised in cash, Shares or other Awards or other
property, or canceled, forfeited or suspended;
(xiii)to determine the duration and purpose of leaves and absences which may be
granted to a Participant without constituting termination of employment for
purposes of the Plan;
(xiv)to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;
(xv)to interpret, administer or reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and
(xvi)to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.
Notwithstanding the foregoing, in administering this Plan with respect to Awards
for Non-Employee Directors, the Board shall exercise the powers of the
Committee. To the extent the Committee determines that the restrictions imposed
by this Plan preclude the achievement of material purposes of the Awards in
jurisdictions outside of the United States, the Committee has the authority and
discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States.
The Committee shall not have the right, without shareholder approval, to (i)
reduce or decrease the purchase price for an outstanding Option or Stock
Appreciation Right, (ii) cancel an outstanding Option or Stock Appreciation
Right for the purpose of replacing or re-granting such Option or Stock
Appreciation Right with a purchase price that is less than the original purchase
price, (iii) extend the Term of an Option or Stock Appreciation Right or (iv)
deliver stock, cash or other consideration in exchange for the cancellation of
an Option or Stock Appreciation Right, the purchase price of which exceeds the
Fair Market Value of the Shares underlying such Option or Stock Appreciation
Right.
All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on the Company and the Participants, unless such decisions
are determined by a court having jurisdiction to be arbitrary and capricious.
(b)Delegation. The Committee, or if no Committee has been appointed, the Board,
may delegate all or any part of the administration of the Plan to one or more
committees of one or more members of the Board, or to senior officers of the
Company, and may authorize further delegation by such committees to senior
officers of the Company, in each case, to the extent permitted

5

--------------------------------------------------------------------------------




by Missouri law and subject to the Committee’s charter; provided that,
determinations regarding the timing, pricing, amount and terms of any Award to a
“reporting person” for purposes of Section 16 of the Exchange Act shall be made
only by the Committee; and provided further that subject to Section 3(e) no such
delegation may be made that would cause Awards or other transactions under this
Plan to cease to be exempt from Section 16(b) of the Exchange Act or cause an
Award intended to qualify for favorable treatment under Section 162(m) of the
Code not to qualify for, or to cease to qualify for, the favorable treatment
under Section 162(m) of the Code. Any such delegation may be revoked by the
Committee at any time. The term “Committee” shall apply to any person or persons
to whom such authority has been delegated. The Board may abolish, suspend or
supersede the Committee at any time and revest in the Board the administration
of the Plan. The members of the Committee shall be appointed by and serve at the
pleasure of the Board. From time to time, the Board may increase or decrease the
size of the Committee, add additional members to, remove members (with or
without cause) from, appoint new members in substitution therefor and fill
vacancies, however caused, in the Committee. The Committee shall act pursuant to
a vote of the majority of its members or, in the case of a Committee comprised
of only two members, the unanimous consent of its members, whether present or
not, or by the written consent of the majority of its members and minutes shall
be kept of all of its meetings and copies thereof shall be provided to the
Board. Subject to the limitations prescribed by the Plan and the Board, the
Committee may establish and follow such rules and regulations for the conduct of
its business as it may determine to be advisable.
(c)Board Authority. Any authority granted to the Committee may also be exercised
by the Board or another committee of the Board, except to the extent that the
grant or exercise of such authority would cause any Award intended to qualify
for favorable treatment under Section 162(m) of the Code to cease to qualify for
the favorable treatment under Section 162(m) of the Code. To the extent that any
permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control. Without limiting the generality of
the foregoing, to the extent the Board has delegated any authority under this
Plan to another committee of the Board, such authority shall not be exercised by
the Committee unless expressly permitted by the Board in connection with such
delegation.
(d)Awards for Non-Employee Directors. The Board (which may delegate the
determination to a Committee of the Board) may from time to time determine that
each individual who is elected or appointed to the office of director as a
Non-Employee Director receive an Award (other than Incentive Stock Options) as
compensation, in whole or in part, for such individual’s services as a director.
In determining the level and terms of such Awards for Non-Employee Directors,
the Board may consider such factors as compensation practices of comparable
companies with respect to directors, consultants’ recommendations, and such
other information as the Board may deem appropriate.
(e)Committee Composition. The Board shall have discretion to determine whether
or not it intends to comply with the exemption requirements of Rule 16b-3 and/or
Section 162(m) of the Code. Nothing herein shall create an inference that an
Award is not validly granted under the Plan in the event Awards are granted
under the Plan by a compensation committee of the Board that does not at all
times consist solely of two or more Non-Employee Directors who are also Outside
Directors.
4.Shares Available; Maximum Payouts.
(a)Shares Available. Subject to adjustment in accordance with Section 13(f), the
total number of Shares available for the grant of Awards under the Plan shall be
(i) two million (2,000,000) Shares plus (ii) the number of Shares that,
immediately prior to the effective date of this Plan, remain available for
future awards under the Post Holdings, Inc. 2012 Long-Term Incentive Plan, as
amended and restated. Such number of Shares shall be increased by the number of
Shares made available as a result of any awards that are forfeited, cancelled,
terminated, or that expire or lapse for any reason, after the effective date of
this Plan, under the Post Holdings, Inc. 2012 Long-Term Incentive Plan, as
amended and restated. No more than a maximum aggregate of two million
(2,000,000) Shares may be granted as Incentive Stock Options. Stock Options,
Stock Appreciation Rights, and Restricted Stock awarded, and Awards of
Restricted Stock Units, Performance Shares and Other Awards settled in Shares
awarded shall reduce the number of Shares available for Awards by one Share for
every one Share subject to such Award. Shares issued under this Plan may be
authorized and unissued shares or issued shares held as treasury shares. Any
Shares that again become available for future grants pursuant to Section 4 shall
be added back as one Share. The following Shares may not again be made available
for issuance as Awards: (i) Shares not issued or delivered as a result of the
net settlement of an outstanding Stock Appreciation Right or Stock Option; (ii)
Shares used to pay the exercise price or withholding taxes related to an
outstanding Award; or (iii) Shares repurchased on the open market with the
proceeds of a Stock Option exercise price.
(b)Shares Not Applied to Limitations. The following will not be applied to the
Share limitations of subsection 4(a) above: (i) any Shares subject to an Award
under the Plan to the extent to which Award is forfeited, cancelled, terminated,
expires or lapses for any reason; and (ii) Shares and any Awards that are
granted through the settlement, assumption or substitution of outstanding awards
previously granted (subject to applicable repricing restrictions herein), or
through obligations to grant future awards, as a result of a merger,
consolidation or acquisition of the employing company with or by the Company. If
an Award is settled in cash, the number of Shares on which the Award is based
shall not be applied to the Share limitations of subsection 4(a).

6

--------------------------------------------------------------------------------




(c)Award Limitations.
(i)No Participant shall be granted (A) Options to purchase Shares and Stock
Appreciation Rights with respect to more than two million (2,000,000) Shares in
the aggregate, (B) any other Awards with respect to more than two million
(2,000,000) Shares in the aggregate (or, in the event such Award denominated or
expressed in terms of number of Shares or Units is paid in cash, the equivalent
cash value thereof) or (C) any cash bonus Awards not denominated or expressed in
terms of number of Shares or Units with a value that exceeds ten million
(10,000,000) dollars in the aggregate, in each case, in any twelve-month period
under this Plan (such share limits being subject to adjustment under Section
13(f) hereof).
(ii)Notwithstanding the foregoing, no Participant who is a Non-Employee Director
shall be granted (A) Options to purchase Shares and Stock Appreciation Rights
with respect to more than fifteen thousand (15,000) Shares in the aggregate or
(B) any other Awards with respect to more than fifteen thousand (15,000) Shares
in the aggregate (or, in the event such Award denominated or expressed in terms
of number of Shares or Units is paid in cash, the equivalent cash value
thereof), in each case, in any twelve-month period under this Plan (such share
limits being subject to adjustment under Section 13(f) hereof).
(d)No Fractional Shares. No fractional Shares may be issued under this Plan;
fractional Shares will be rounded down to the nearest whole Share.
5.Eligibility. Awards may be granted under this Plan to any Associate at the
discretion of the Committee.
6.General Terms of Awards.
(a)Awards. Awards under this Plan may consist of Options (either Incentive Stock
Options or Non-Qualified Stock Options), Stock Appreciation Rights, Performance
Shares, Restricted Stock, Restricted Stock Units, or Other Awards.
(b)Amount of Awards. Each Agreement shall set forth the number of Shares of
Restricted Stock, Stock, Stock Units, or Performance Shares, or the amount of
cash, subject to such Agreement, or the number of Shares to which the Option
applies or with respect to which payment upon the exercise of the Stock
Appreciation Right is to be determined, as the case may be, together with such
other terms and conditions applicable to the Award (not inconsistent with this
Plan) as determined by the Committee in its sole discretion.
(c)Term. Each Agreement, other than those relating solely to Awards of Stock
without restrictions, shall set forth the Term of the Award and any applicable
Performance Period, as the case may be, but in no event shall the Term of an
Award or the Performance Period be longer than ten years after the date of
grant; provided, however, that the Committee may, in its discretion, grant
Awards with a longer term to Participants who are located outside the United
States. An Agreement with a Participant may permit acceleration of vesting
requirements and of the expiration of the applicable Term upon such terms and
conditions as shall be set forth in the Agreement, which may, but, unless
otherwise specifically provided in this Plan, need not, include, without
limitation, acceleration resulting from the occurrence of the Participant’s
death or Disability. Acceleration of the Performance Period of Performance
Shares and other performance-based Awards shall be subject to Section 12 and/or
Section 13(f) hereof, as applicable.
(d)Agreements. Each Award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions, as determined by the Committee, that
shall apply to such Award, in addition to the terms and conditions specified in
this Plan.
(e)Transferability. Except as otherwise permitted by the Committee, during the
lifetime of a Participant to whom an Award is granted, only such Participant (or
such Participant’s legal representative) may exercise an Option or Stock
Appreciation Right or receive payment with respect to any other Award. Except as
otherwise permitted by the Committee, no Award of Restricted Stock (prior to the
expiration of the restrictions), Restricted Stock Units, Options, Stock
Appreciation Rights, Performance Shares or Other Award (other than an award of
Stock without restrictions) may be sold, assigned, transferred, exchanged, or
otherwise encumbered, and any attempt to do so (including pursuant to a decree
of divorce or any judicial declaration of property division) shall be of no
effect. Notwithstanding the immediately preceding sentence, an Agreement may
provide that an Award shall be transferable to a Successor in the event of a
Participant’s death.
(f)Termination of Employment. Each Award Agreement shall set forth the extent to
which the Participant shall have the right to exercise and/or retain an Award
following termination of the Participant’s service with the Company or its
Affiliates, including, without limitation, upon death or Disability or other
termination of employment. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Agreement, need not be
uniform among Agreements issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.
(g)Change in Control. In the event the Participant ceases to be employed with
the Company, either as a result of a termination by the Company without Cause or
by the Participant for Good Reason, during the twelve (12)-month period
following

7

--------------------------------------------------------------------------------




a Change in Control Date, all Options and Stock Appreciation Rights shall become
immediately exercisable with respect to 100% of the Shares subject to such
Options or Stock Appreciation Rights, and/or the period of restriction shall
expire and the Award shall vest immediately with respect to 100% of the Shares
of Restricted Stock, Restricted Stock Units, and any other Award, and/or all
performance goals or other vesting criteria will be deemed achieved at 100%
target levels (or, if the termination of employment occurs within the six (6)
months prior to the end of the applicable Performance Period, the greater of
100% target levels and actual performance levels, to the extent permitted by
applicable tax law) and all other terms and conditions will be deemed met as of
the date of the Participant’s termination of employment.
(h)Rights as Shareholder. A Participant shall have no right as a shareholder
with respect to any securities covered by an Award until the date the
Participant becomes the holder of record.
(i)Minimum Vesting of Awards. Except with respect to a maximum of five percent
(5%) of the Shares authorized in Section 4(a) and subject to Sections 6(g) and
13(f), any Awards that vest solely on the basis of the passage of time or
continued employment with the Company shall not provide for vesting which is any
more rapid than annual pro rata vesting over a three (3) year period and any
Awards that vest upon the attainment of performance goals shall not provide for
vesting which is any more rapid than immediate vesting on the first anniversary
of the Award grant date. Notwithstanding the foregoing, the Committee may permit
acceleration of vesting of such Awards in certain events, including in the event
of the Participant’s death, Disability, or Retirement.
(j)Performance Conditions. The Committee may require the satisfaction of certain
performance goals as a condition to the grant, vesting, or payment of any Award
provided under the Plan.
7.Stock Options.
(a)Terms of All Options.
(i)Grants. Each Option shall be granted pursuant to an Agreement as either an
Incentive Stock Option or a Non-Qualified Stock Option. Only Non-Qualified Stock
Options may be granted to Associates who are not employees of the Company or an
Affiliate. In no event may Options known as reload options be granted hereunder.
The provisions of separate Options need not be identical. Except as provided by
Section 13(f), Participants holding Options shall have no dividend rights with
respect to Shares subject to such Options. The Company shall have no liability
to any Participant or any other person if an Option designated as an Incentive
Stock Option fails to qualify as such at any time.
(ii)Purchase Price. The purchase price of each Share subject to an Option shall
be determined by the Committee and set forth in the applicable Agreement, but
shall not be less than 100% of the Fair Market Value of a Share as of the date
the Option is granted. The purchase price of the Shares with respect to which an
Option is exercised shall be payable in full at the time of exercise. The
purchase price may be paid in cash or, if the Committee so permits and upon such
terms as the Committee shall approve, through delivery or tender to the Company
of Shares held, either actually or by attestation, by such Participant (in each
case, such Shares having a Fair Market Value as of the date the Option is
exercised equal to the purchase price of the Shares being purchased pursuant to
the Option) or through a net or cashless form of exercise as permitted by the
Committee, or, if the Committee so permits, a combination thereof, unless
otherwise provided in the Agreement. Further, the Committee, in its discretion,
may approve other methods or forms of payment of the purchase price, and
establish rules and procedures therefor.
(iii)Exercisability. Each Option shall vest and be exercisable in whole or in
part on the terms provided in the Agreement. In no event shall any Option be
exercisable at any time after its Term. When an Option is no longer exercisable,
it shall be deemed to have lapsed or terminated. No Option may be exercised for
a fraction of a Share.
(iv)Termination of Employment. Unless otherwise provided in an Agreement, in the
event a Participant’s employment terminates (other than upon the Participant’s
death or Disability), the Participant may exercise his or her Option (to the
extent that the Participant was entitled to exercise such Option as of the date
of termination) but only within such period of time ending on the earlier of (A)
the date that is six months following the termination of the Participant’s
employment or (B) the expiration of the Term of the Option as set forth in the
Award Agreement; provided that, if the termination of employment is by the
Company for Cause, all outstanding Options (whether or not vested) shall
immediately terminate and cease to be exercisable. If, after termination, the
Participant does not exercise his or her Option within the time specified in the
Agreement, the Option shall terminate.
(v)Disability. Unless otherwise provided in an Award Agreement, in the event
that a Participant’s employment terminates as a result of the Participant’s
Disability, the Participant may exercise his or her Option (to the extent that
the Participant was entitled to exercise such Option as of the date of
termination), but only within such period of time ending on the earlier of (A)
the date that is three years following such termination or (B) the expiration of
the Term of the Option as set forth

8

--------------------------------------------------------------------------------




in the Award Agreement. If, after termination, the Participant does not exercise
his or her Option within the time specified in the Award Agreement, the Option
shall terminate.
(vi)Death. Unless otherwise provided in an Award Agreement, in the event a
Participant’s employment terminates as a result of the Participant’s death, then
the Option may be exercised (to the extent the Participant was entitled to
exercise such Option as of the date of death) by the Participant’s estate, by a
person who acquired the right to exercise the Option by bequest or inheritance
or by a person designated to exercise the Option upon the Participant’s death,
but only within the period ending on the earlier of (A) the date that is three
years following the date of death or (B) the expiration of the Term of such
Option as set forth in the Award Agreement. If, after the Participant’s death,
the Option is not exercised within the time specified in the Award Agreement,
the Option shall terminate.
(b)Incentive Stock Options. In addition to the other terms and conditions
applicable to all Options:
(i)the aggregate Fair Market Value (determined as of the date the Option is
granted) of the Shares with respect to which Incentive Stock Options held by an
individual first become exercisable in any calendar year (under this Plan and
all other incentive stock options plans of the Company and its Affiliates) shall
not exceed $100,000 (or such other limit as may be required by the Code), if
such limitation is necessary to qualify the Option as an Incentive Stock Option,
and to the extent an Option or Options granted to a Participant exceed such
limit such Option or Options shall be treated as Non-Qualified Stock Options;
(ii)an Incentive Stock Option shall not be exercisable and the Term of the Award
shall not be more than ten years after the date of grant (or such other limit as
may be required by the Code) if such limitation is necessary to qualify the
Option as an Incentive Stock Option;
(iii)the Agreement covering an Incentive Stock Option shall contain such other
terms and provisions which the Committee determines necessary to qualify such
Option as an Incentive Stock Option; and
(iv)notwithstanding any other provision of this Plan if, at the time an
Incentive Stock Option is granted, the Participant owns (after application of
the rules contained in Section 424(d) of the Code, or its successor provision)
Shares possessing more than ten percent of the total combined voting power of
all classes of stock of the Company or its subsidiaries, (A) the option price
for such Incentive Stock Option shall be at least 110% of the Fair Market Value
of the Shares subject to such Incentive Stock Option on the date of grant and
(B) such Option shall not be exercisable after the date five years from the date
such Incentive Stock Option is granted.
8.Stock Appreciation Rights.
(a)Grant. An Award of a Stock Appreciation Right shall entitle the Participant,
subject to terms and conditions determined by the Committee, to receive upon
exercise of the Stock Appreciation Right all or a portion of the excess of (i)
the Fair Market Value of a specified number of Shares as of the date of exercise
of the Stock Appreciation Right over (ii) a specified price which shall not be
less than 100% of the Fair Market Value of such Shares as of the date of grant
of the Stock Appreciation Right (“purchase price”). Each Stock Appreciation
Right may be exercisable in whole or in part on and otherwise subject to the
terms provided in the applicable Agreement. No Stock Appreciation Right shall be
exercisable at any time after its Term. When a Stock Appreciation Right is no
longer exercisable, it shall be deemed to have lapsed or terminated. Except as
otherwise provided in the applicable Agreement, upon exercise of a Stock
Appreciation Right, payment to the Participant (or to his or her Successor)
shall be made in the form of cash, Stock or a combination of cash and Stock (as
determined by the Committee if not otherwise specified in the Award) as promptly
as practicable after such exercise. The Agreement may provide for a limitation
upon the amount or percentage of the total appreciation on which payment
(whether in cash and/or Stock) may be made in the event of the exercise of a
Stock Appreciation Right. Except as provided by Section 13(f), Participants
holding Stock Appreciation Rights shall have no dividend rights with respect to
Shares subject to such Stock Appreciation Rights.
(b)Exercisability. Each Stock Appreciation Right shall vest and be exercisable
in whole or in part on the terms provided in the Agreement. In no event shall
any Stock Appreciation Right be exercisable at any time after its Term. When a
Stock Appreciation Right is no longer exercisable, it shall be deemed to have
lapsed or terminated. No Stock Appreciation Right may be exercised for a
fraction of a Share.
9.Performance Shares.
(a)Initial Award. An Award of Performance Shares shall entitle a Participant to
future payments based upon the achievement of performance goals established in
writing by the Committee. Payment shall be made in cash or Stock, or a
combination of cash and Stock, as determined by the Committee. Such performance
goals and other terms and conditions shall be determined by the Committee in its
sole discretion. The Agreement may establish that a portion of the maximum
amount of a

9

--------------------------------------------------------------------------------




Participant’s Award will be paid for performance which exceeds the minimum
target but falls below the maximum target applicable to such Award. The
Agreement shall also provide for the timing of such payment.
(b)Vesting. An Award subject to this Section 9 shall vest or be earned on the
terms provided in the Agreement.
(c)Valuation. To the extent that payment of a Performance Share is made in cash,
a Performance Share earned after conclusion of a Performance Period shall have a
value equal to the Fair Market Value of a Share on the last day of such
Performance Period.
(d)Voting; Dividends. Participants holding Performance Shares shall have no
voting rights with respect to such Awards and shall have no dividend rights with
respect to Shares subject to such Performances Shares other than as the
Committee so provides, in its discretion, in an Agreement, or as provided by
Section 13(f); provided, that, any such dividends shall be subject to such
restrictions and conditions as the Committee may establish with respect to the
Performance Shares and shall be payable only at the same time as the underlying
Performance Shares may become earned, vested, and payable.
10.Restricted Stock and Restricted Stock Unit Awards.
(a)Grant. All or any part of any Restricted Stock or Restricted Stock Unit Award
may be subject to such conditions and restrictions as may be established by the
Committee, and set forth in the applicable Agreement, which may include, but are
not limited to, continuous employment with the Company, a requirement that a
Participant pay a purchase price for such Award, the achievement of specific
performance goals, and/or applicable securities laws restrictions. During any
period in which an Award of Restricted Stock or Restricted Stock Units is
restricted and subject to a substantial risk of forfeiture, (i) Participants
holding Restricted Stock Awards may exercise full voting rights with respect to
such Shares and shall be entitled to receive all dividends and other
distributions paid with respect to such Shares while they are so restricted and
(ii) Participants holding Restricted Stock Units shall have no voting rights
with respect to such Awards and shall have no dividend rights with respect to
Shares subject to such Restricted Stock Units, other than as the Committee so
provides, in its discretion, in an Agreement, or as provided by Section 13(f).
Any dividends or dividend equivalents may be paid currently or may be credited
to a Participant’s account and may be subject to such restrictions and
conditions as the Committee may establish. If the Committee determines that
Restricted Stock shall be held by the Company or in escrow rather than delivered
to the Participant pending the release of the applicable restrictions, the
Committee may require the Participant to execute and deliver to the Company an
escrow agreement satisfactory to the Committee, if applicable, and an
appropriate blank stock power with respect to the Restricted Stock covered by
such agreement.
(b)Restrictions.
(i)Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the period during which the Award is
restricted, and to such other terms and conditions as may be set forth in the
applicable Agreement: (A) if an escrow arrangement is used, the Participant
shall not be entitled to delivery of the stock certificate; (B) the Shares shall
be subject to the restrictions on transferability set forth in the Award
Agreement; (C) the Shares shall be subject to forfeiture for such period and
subject to satisfaction of any applicable performance goals during such period,
to the extent provided in the applicable Award Agreement; and (D) to the extent
such Shares are forfeited, the stock certificates, if any, shall be returned to
the Company, and all rights of the Participant to such Shares and as a
shareholder with respect to such shares shall terminate without further
obligation on the part of the Company.
(ii)Restricted Stock Units awarded to any Participant shall be subject to (A)
forfeiture until the expiration of the period during which the Award is
restricted, and the satisfaction of any applicable performance goals during such
period, to the extent provided in the applicable Award Agreement, and to the
extent such Restricted Stock Units are forfeited, all rights of the Participant
to such Restricted Stock Units shall terminate without further obligation on the
part of the Company and (B) such other terms and conditions as may be set forth
in the applicable Award Agreement.
(iii)Subject to Section 6(i), the Committee shall have the authority to remove
any or all of the restrictions on the Restricted Stock and Restricted Stock
Units whenever it may determine that, by reason of changes in applicable laws or
other changes in circumstances arising after the date the Restricted Stock or
Restricted Stock Units are granted, such action is appropriate.
(c)Restricted Period. An Award of Restricted Stock or Restricted Stock Units
shall vest on the terms provided in the Agreement. Each certificate representing
Restricted Stock awarded under the Plan shall bear a legend in such form as the
Company deems appropriate.
11.Other Awards. The Committee may from time to time grant Other Awards under
this Plan, including without limitation those Awards pursuant to which a cash
bonus award may be made or pursuant to which Shares may be acquired in the
future, such as Awards denominated in Stock, Stock Units, securities convertible
into Stock and phantom securities. The Committee, in its

10

--------------------------------------------------------------------------------




sole discretion, shall determine, and provide in the applicable Agreement for,
the terms and conditions of such Awards provided that such Awards shall not be
inconsistent with the terms and purposes of this Plan. The Committee may, in its
sole discretion, direct the Company to issue Shares subject to restrictive
legends and/or stop transfer instructions which are consistent with the terms
and conditions of the Award to which such Shares relate. In addition, the
Committee may, in its sole discretion, issue such Other Awards subject to the
performance criteria under Section 12 hereof.
12.Performance-Based Awards.
(a)Application to Covered Employee. Notwithstanding any other provision of the
Plan, the Committee may provide, in its discretion, that an Award granted to any
Participant is subject to this Section 12, to the extent the Committee deems
appropriate.
(b)Performance Goals. Awards under the Plan may be made subject to the
achievement of Performance Criteria, which shall be performance goals
established by the Committee relating to one or more business criteria pursuant
to Section 162(m) of the Code. Performance Criteria may be applied to the
Company, an Affiliate, a Parent, a Subsidiary, division, business unit,
corporate group or individual or any combination thereof and may be measured in
absolute levels or relative to another company or companies, a peer group, an
index or indices or Company performance in a previous period. Performance may be
measured over such period of time as determined by the Committee. Performance
Criteria that may be used to establish performance goals are: free cash flow,
adjusted free cash flow, base-business net sales, total segment profit, adjusted
EBIT/EBITDA, adjusted diluted earnings per share, adjusted gross profit,
adjusted operating profit, earnings or earnings per share before income tax
(profit before taxes), net earnings or net earnings per share (profit after
tax), compound annual growth in earnings per share, operating income, total
shareholder return, compound shareholder return, market share, return on equity,
average return on invested capital, pre-tax and pre-interest expense return on
average invested capital, which may be expressed on a current value basis, or
sales growth, marketing, operating or workplan goals. The Performance Criteria
for each Participant and the amount payable if those Performance Criteria are
met shall be established in writing for each specified period of performance by
the Committee no later than 90 days after the commencement of the period of
service to which the Performance Criteria relate and while the outcome of
whether or not those Performance Criteria will be achieved is substantially
uncertain. However, in no event will such Performance Criteria be established
after 25% of the period of service to which the goals relate has elapsed. The
Performance Criteria shall be objective. Such Performance Criteria and the
amount payable for each performance period if the Performance Criteria are
achieved shall be set forth in the applicable Agreement. Following the
conclusion or acceleration of each Performance Period, the Committee shall
determine the extent to which (i) Performance Criteria have been attained, (ii)
any other terms and conditions with respect to an Award relating to such
Performance Period have been satisfied, and (iii) payment is due with respect to
a performance-based Award. No amounts shall be payable to any Participant for
any Performance Period unless and until the Committee certifies that the
Performance Criteria and any other material terms were in fact satisfied.
(c)Payment Subject to Negative Discretion. With respect to any Award that is
subject to this Section 12, the Committee may adjust downwards, but not upwards,
the amount payable pursuant to such Award.
(d)Other Restrictions. The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 12 as it may deem necessary or
appropriate.
13.General Provisions.
(a)Effective Date of this Plan. This Plan shall become effective as of January
28, 2016, provided that the Plan has been approved by the shareholders of the
Company within twelve (12) months after the date the Plan is adopted by the
Board.
(b)Duration of this Plan; Date of Grant. This Plan shall remain in effect for a
term of ten years following the date on which it is effective (i.e., until
January 28, 2026) or until all Shares subject to the Plan shall have been
purchased or acquired according to the Plan’s provisions, whichever occurs
first, unless this Plan is sooner terminated pursuant to Section 13(e) hereof.
No Awards shall be granted pursuant to the Plan after such Plan termination or
expiration, but outstanding Awards may extend beyond that date. The date and
time of approval by the Committee of the granting of an Award shall be
considered the date and time at which such Award is made or granted, or such
later effective date as determined by the Committee, notwithstanding the date of
any Agreement with respect to such Award; provided, however, that the Committee
may grant Awards other than Incentive Stock Options to Associates or to persons
who are about to become Associates, to be effective and deemed to be granted on
the occurrence of certain specified contingencies, provided that if the Award is
granted to a non-Associate who is about to become an Associate, such specified
contingencies shall include, without limitation, that such person becomes an
Associate.
(c)Right to Terminate Employment. Nothing in this Plan or in any Agreement shall
confer upon any Participant the right to continue in the employment of the
Company or any Affiliate or affect any right which the Company or any Affiliate
may have to terminate or modify the employment of the Participant with or
without cause.

11

--------------------------------------------------------------------------------




(d)Tax Withholding. The Company shall withhold from any payment of cash or Stock
to a Participant or other person under this Plan an amount sufficient to cover
any required withholding taxes, including the Participant’s social security and
Medicare taxes (FICA) and federal, state and local income tax with respect to
income arising from payment of the Award. The Company shall have the right to
require the payment of any such taxes before issuing any Stock pursuant to the
Award. In lieu of all or any part of a cash payment from a person receiving
Stock under this Plan, the Committee may, in the applicable Agreement or
otherwise, permit a person to cover all or any part of the required
withholdings, and to cover any additional withholdings up to the amount needed
to cover the person’s full FICA and federal, state and local income tax with
respect to income arising from payment of the Award, through a reduction of the
numbers of Shares delivered to such person or a delivery or tender to the
Company of Shares held by such person, in each case valued in the same manner as
used in computing the withholding taxes under applicable laws. Notwithstanding
the foregoing, no Shares shall be withheld with a value exceeding the minimum
amount of tax required to be withheld by law.
(e)Amendment, Modification and Termination of this Plan. Except as provided in
this Section 13(e), the Board may at any time amend, modify, terminate or
suspend this Plan. Except as provided in this Section 13(e), the Committee may
at any time alter or amend any or all Agreements under this Plan to the extent
permitted by law and subject to the requirements of Section 2(b), in which
event, as provided in Section 2(b), the term “Agreement” shall mean the
Agreement as so amended. Amendments are subject to approval of the shareholders
of the Company only as required by applicable law or regulation, or if the
amendment increases the total number of shares available under this Plan, except
as provided in Section 13(f). No termination, suspension or modification of this
Plan may materially and adversely affect any right acquired by any Participant
(or a Participant’s legal representative) or any Successor or permitted
transferee under an Award granted before the date of termination, suspension or
modification, unless otherwise provided in an Agreement or otherwise or required
as a matter of law. It is conclusively presumed that any adjustment for changes
in capitalization provided for in Sections 12(c) or 13(f) hereof does not
adversely affect any right of a Participant or other person under an Award. It
is expressly contemplated that the Board may amend the Plan in any respect the
Board deems necessary or advisable to provide eligible Associates with the
maximum benefits provided or to be provided under the provisions of the Code
relating to Incentive Stock Options or to the provisions of Section 409A of the
Code and/or to bring the Plan and/or Awards granted under it into compliance
therewith.
(f)Adjustment Upon Certain Changes.
(i)Shares Available for Grants. In the event of any change in the number of
Shares outstanding by reason of any stock dividend or split, recapitalization,
merger, consolidation, combination or exchange of shares or similar corporate
change or transaction, the maximum aggregate number of Shares with respect to
which the Committee may grant Awards and the maximum aggregate number of Shares
with respect to which the Committee may grant Awards to any individual
Participant in any year shall be appropriately adjusted by the Committee.
(ii)Increase or Decrease in Issued Shares Without Consideration. Subject to any
required action by the shareholders of the Company, in the event of any increase
or decrease in the number of issued Shares resulting from a subdivision or
consolidation of Shares, the payment of a stock dividend (but only on the
Shares), or any other increase or decrease in the number of such Shares effected
without receipt or payment of consideration by the Company, the Committee shall
appropriately adjust the number of shares of Stock subject to each outstanding
Award and the exercise price per Share, or similar reference price, to the
extent applicable, of each such Award.
(iii)Certain Mergers. Subject to any required action by the shareholders of the
Company, in the event that the Company shall be the surviving corporation in any
merger, consolidation or similar transaction as a result of which the holders of
Shares receive consideration consisting exclusively of securities of such
surviving corporation, the Committee shall have the power to adjust each Award
outstanding on the date of such merger or consolidation so that it pertains and
applies to the securities which a holder of the number of Shares subject to such
Award would have received in such merger or consolidation.
(iv)Certain Other Transactions. In the event of (A) a dissolution or liquidation
of the Company, (B) a sale of all or substantially all of the Company’s assets
(on a consolidated basis), (C) a merger, consolidation or similar transaction
involving the Company in which the Company is not the surviving corporation or
(D) a merger, consolidation or similar transaction involving the Company in
which the Company is the surviving corporation but the holders of Shares receive
securities of another corporation and/or other property, including cash, the
Committee shall, in its sole discretion, have the power to:
(1) cancel, effective immediately prior to the occurrence of such event, each
Award (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash for each share of Stock subject to such Award equal to the value, as
determined by the Committee in its reasonable discretion, of such Award,
provided that with respect to any outstanding Stock Option or Stock Appreciation
Right such value shall be equal to the excess of (I) the value, as determined by
the Committee in its reasonable discretion, of the property (including

12

--------------------------------------------------------------------------------




cash) received by the holder of a Share as a result of such event over (II) the
exercise price per Share of such Stock Option or Stock Appreciation Right, and
provided, further, that the Committee shall not accelerate the vesting of an
Award in a manner that is inconsistent with Section 6(g) hereof, unless the
Committee determines that such acceleration is in the best interests of the
Company; or
(2) provide for the exchange of each Award (whether or not then exercisable or
vested) for an Award with respect to, as appropriate, some or all of the
property which a holder of the number of Shares subject to such Award would have
received in such transaction and, incident thereto, make an equitable adjustment
as determined by the Committee in its reasonable discretion in the exercise
price of the Award, or the number of shares or amount of property subject to the
Award or, if appropriate, provide for a cash payment to the Participant to whom
such Award was granted in partial consideration for the exchange of the Award.
(v)Other Changes. In the event of any change in the capitalization of the
Company or corporate change other than those specifically referred to in
subsections (ii), (iii) or (iv), the Committee shall make equitable adjustments
in the number and class of shares subject to Awards outstanding on the date on
which such change occurs and in such other terms of such Awards.
(vi)Performance Awards. In the event of any transaction or event described in
this Section 13(f), including without limitation any corporate change referred
to in subsection (v) hereof, and in the event of any changes in accounting
treatment, practices, standards or principles, the Committee shall have the
power to make equitable adjustments in any Performance Criteria and in other
terms and the performance goals of any Award made pursuant to Sections 9 or 12
hereof, provided that such adjustment is consistent with the requirements of
Section 162(m) of the Code and the regulations thereunder to the extent
applicable.
(vii)No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of Shares or amount of other property subject to, or the terms related
to, any Award.
(g)Other Benefit and Compensation Programs. Payments and other benefits received
by a participant under an Award shall not be deemed a part of a Participant’s
regular, recurring compensation for purposes of any termination, indemnity or
severance pay laws and shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan, contract or
similar arrangement provided by the Company or an Affiliate, unless expressly so
provided by such other plan, contract or arrangement or the Committee determines
that an Award or portion of an Award should be included to reflect competitive
compensation practices or to recognize that an Award has been made in lieu of a
portion of competitive cash compensation.
(h)Beneficiary Upon Participant’s Death. To the extent that the transfer of a
participant’s Award at death is permitted by this Plan or under an Agreement,
(i) a Participant’s Award shall be transferable to the beneficiary, if any,
designated on forms prescribed by and filed with the Committee and (ii) upon the
death of the Participant, such beneficiary shall succeed to the rights of the
Participant to the extent permitted by law and this Plan. If no such designation
of a beneficiary has been made, or if the Committee shall be in doubt as to the
rights of any beneficiary, as determined in the Committee’s discretion, the
Participant’s legal representative shall succeed to the Awards, which shall be
transferable by will or pursuant to laws of descent and distribution to the
extent permitted by this Plan or under an Agreement, and the Company and the
Committee and Board and members thereof, shall not be under any further
liability to anyone.
(i)Unfunded Plan. This Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under this Plan. Neither the Company, its Affiliates, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under this Plan
nor shall anything contained in this Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Affiliates, and a Participant or Successor. To the extent any
person acquires a right to receive an Award under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.

13

--------------------------------------------------------------------------------




(j)Limits of Liability.
(i)Any liability of the Company to any Participant with respect to an Award
shall be based solely upon contractual obligations created by this Plan and the
Agreement.
(ii)Except as may be required by law, neither the Company nor any member or
former member of the Board or the Committee, nor any other person participating
(including participation pursuant to a delegation of authority under Section 3
hereof) in any determination of any question under this Plan, or in the
interpretation, administration or application of this Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
this Plan.
(iii)To the full extent permitted by law, each member and former member of the
Committee and each person to whom the Committee delegates or has delegated
authority under this Plan shall be entitled to indemnification by the Company
against any loss, liability, judgment, damage, cost and reasonable expense
incurred by such member, former member or other person by reason of any action
taken, failure to act or determination made in good faith under or with respect
to this Plan.
(k)Compliance with Applicable Legal Requirements. The Company shall not be
required to issue or deliver a certificate for Shares distributable pursuant to
this Plan unless the issuance of such certificate complies with all applicable
legal requirements including, without limitation, compliance with the provisions
of applicable state securities laws, the Securities Act of 1933, as amended and
in effect from time to time or any successor statute, the Exchange Act and the
requirements of the exchanges, if any, on which the Company’s Shares may, at the
time, be listed.
(l)Deferrals and Settlements. The Committee may require or permit Participants
to elect to defer the issuance of Shares or the settlement of Awards in cash
under such rules and procedures as it may establish under this Plan. It may also
provide that deferred settlements include the payment or crediting of interest
on the deferral amounts.
(m)Forfeiture. The Committee may specify in an Agreement that the Participant’s
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
events, in addition to applicable vesting conditions of an Award. Such events
may include, without limitation, breach of non-competition, non-solicitation,
confidentiality or other restrictive covenants that are contained in the
Agreement or otherwise applicable to the Participant, a termination of the
Participant’s employment for Cause or other conduct by the Participant that is
detrimental to the business or reputation of the Company and/or its Affiliates.
(n)Clawback and Noncompete. Notwithstanding any other provisions of this Plan,
any Award which is subject to recovery under any law, government regulation,
stock exchange listing requirement, or Company policy, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement, or any policy
adopted by the Company whether pursuant to any such law, government regulation
or stock exchange listing requirement or otherwise. In addition and
notwithstanding any other provisions of this Plan, any Award shall be subject to
such noncompete provisions under the terms of the Agreement or any other
agreement or policy adopted by the Company, including, without limitation, any
such terms providing for immediate termination and forfeiture of an Award if and
when a Participant becomes an employee, agent or principal of a competitor
without the express written consent of the Company.
(o)Sub-plans. The Committee may from time to time establish sub-plans under the
Plan for purposes of satisfying blue sky, securities, tax or other laws of
various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.
(p)Plan Headings. The headings in the Plan are for purposes of convenience only
and are not intended to define or limit the construction of the provisions
hereof.
(q)Non-Uniform Treatment. The Committee’s determinations under the Plan need not
be uniform and may be made by it selectively among persons who are eligible to
receive, or actually receive, Awards. Without limiting the generality of the
foregoing, the Committee shall be entitled to make non-uniform and selective
determinations, amendments and adjustments and to enter into non-uniform and
selective Agreements.
14.Substitute Awards. Awards may be granted under this Plan from time to time in
substitution for Awards held by employees or other service providers of other
corporations who are about to become Associates, or whose employer (or entity
with respect to which such individual provides services) is about to become a
Subsidiary of the Company, as the result of a merger or consolidation of the
Company or a Subsidiary of the Company with another corporation, the acquisition
by the Company or a Subsidiary of the Company of all or substantially all the
assets of another corporation or the acquisition by the Company or a Subsidiary
of the Company of at least 50% of the issued and outstanding stock of another
corporation. The terms and conditions of the substitute

14

--------------------------------------------------------------------------------




Awards so granted may vary from the terms and conditions set forth in this Plan
to such extent as the Board at the time of the grant may deem appropriate to
conform, in whole or in part, to the provisions of the Awards in substitution
for which they are granted, but with respect to Awards which are Incentive Stock
Options, no such variation shall be permitted which affects the status of any
such substitute option as an Incentive Stock Option.
15.Governing Law. To the extent that federal laws do not otherwise control, this
Plan and all determinations made and actions taken pursuant to this Plan shall
be governed by the laws of Missouri, without giving effect to principles of
conflicts of laws, and construed accordingly.
16.Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
17.Deferred Compensation. The Plan is intended to comply with Section 409A of
the Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Each installment in any series of payments under any Award shall be
considered a “separate payment” for all purposes of Section 409A of the Code.
Any payments that are due within the short-term deferral period as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable laws require otherwise. References to termination or cessation of
employment, separation from service, or similar or correlative terms shall be
construed to require a “separation from service” (as that term is defined in
Section 1.409A-1(h) of the Code), to the extent necessary to comply with Section
409A of the Code. Notwithstanding anything to the contrary in the Plan, to the
extent required to avoid adverse tax consequences under Section 409A of the
Code, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to the Plan during the six-month period immediately
following the Participant’s termination of employment shall instead be paid on
the first payroll date after the six-month anniversary of the Participant’s
separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any tax or
penalty under Section 409A of the Code and neither the Company nor the Committee
will have any liability to any Participant or otherwise for such tax or penalty.
If any Award would be considered deferred compensation as defined under Code
Section 409A and would fail to meet the requirements of Code Section 409A, then
such Award shall be null and void.
18.Prior Plan. Notwithstanding the adoption of this Plan by the Board and
approval of this Plan by the Company’s shareholders as provided hereunder, the
Post Holdings, Inc. 2012 Long-Term Incentive Plan, as amended and restated,
shall remain in effect, but grants of awards thereunder shall not be made after
the effective date of this Plan. All grants and awards previously made under the
Post Holdings, Inc. 2012 Long-Term Incentive Plan shall be governed by the terms
of such plan.



15